                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                 Criminal Action 2:19-cr-217
                                          JUDGE MICHAEL H. WATSON
JAMES PEEL DAVIS IV

                         REPORT AND RECOMMENDATION

      Defendant previously pleaded not guilty to an Indictment. The
United States and defendant thereafter entered into a plea agreement,
executed pursuant to the provisions of Rule 11(c)(1)(A) of the Federal
Rules of Criminal Procedure, whereby defendant agreed to enter a plea
of guilty to a Superseding Information charging him with being a felon
in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1),
924(a). Superseding Information, ECF. No. 15.1      On December 18, 2019,
defendant, accompanied by his counsel, appeared for an arraignment and
entry of guilty plea proceeding.     Defendant consented, pursuant to 28
U.S.C. §636(b)(3), to enter a guilty plea before a Magistrate Judge.
See United States v. Cukaj, 2001 WL 1587410 at *1 (6th Cir.
2001)(Magistrate Judge may accept a guilty plea with the express
consent of the defendant and where no objection to the report and
recommendation is filed). Defendant also waived his right to an
indictment in open court and after being advised of the nature of the
charge and of his rights.    See Fed. R. Crim P. 7(b).
      During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty plea, defendant was in full possession of

      1 Under the Plea Agreement, ECF No. 16, defendant agreed to the
forfeiture provision contained in the Superseding Information. The Plea
Agreement also includes an appellate waiver provision that preserves only
certain claims for appeal or collateral challenge.


                                      1
his faculties, was not suffering from any apparent physical or mental
illness, and was not under the influence of narcotics, other drugs, or
alcohol.
     Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.   Based on the observations of the undersigned, defendant
understands the nature and meaning of the charge in the Superseding
Information and the consequences of his plea of guilty to that charge.
Defendant was also addressed personally and in open court and advised
of each of the rights referred to in Rule 11 of the Federal Rules of
Criminal Procedure.
     Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.   Defendant acknowledged
that the plea agreement signed by him, his attorney and the attorney
for the United States and filed on November 19, 2019, represents the
only promises made by anyone regarding the charge in the Superseding
Information.   Defendant was advised that the District Judge may accept
or reject the plea agreement and that, even if the Court refuses to
accept any provision of the plea agreement not binding on the Court,
defendant may nevertheless not withdraw his guilty plea.
     Defendant confirmed the accuracy of the statement of facts
supporting the charge, which is attached to the Plea Agreement.    He
confirmed that he is pleading guilty to Count 1 of the Superseding
Information because he is in fact guilty of that offense.   The Court
concludes that there is a factual basis for the plea.
     The Court concludes that defendant’s plea of guilty to Count 1 of
the Superseding Information is knowingly and voluntarily made with
understanding of the nature and meaning of the charge and of the
consequences of the plea.
     It is therefore RECOMMENDED that defendant’s guilty plea to Count
1 of the Superseding Information be accepted.   Decision on acceptance
or rejection of the plea agreement was deferred for consideration by
the District Judge after the preparation of a presentence
investigation report.
     In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.    Objections to the
presentence report must be made in accordance with the rules of this
Court.
     If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.       28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).    Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.   F.R. Civ. P. 72(b).
     The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See Thomas v. Arn, 474 U.S. 140 (1985); Smith v. Detroit Federation of
Teachers, Local 231 etc., 829 F.2d 1370 (6th Cir. 1987); United States
v. Walters, 638 F.2d 947 (6th Cir. 1981).




December 18, 2019                             s/ Norah McCann King
 Date                                          Norah McCann King
                                         United States Magistrate Judge




                                     3
